PER CURIAM.
Appellants seek review of an order awarding medical care pursuant to section 440.25(4)(h), Florida Statutes. Because the finding that the claimant’s dental condition constituted an emergency is supported by competent, substantial evidence, we affirm the order requiring the employer/carrier to provide the necessary dental care and treatment.
Appellants also challenge the statement by the judge of compensation claims that he would entertain a petition or motion for reconsideration as to why Dr. Daffin should not be authorized if the employer/carrier failed to provide the necessary treatment within 30 days. Because this argument is premature, we decline to address it at this time.
BARFIELD, C.J., and ERVIN and KAHN, JJ., concur.